DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2007/0089437) in view of Pham et al. (US 2009/0090118).
	Per claim 1, Singh teaches a climate-control system comprising: a compressor (110) having a motor (“compressor motor-generated heat”, para. 0098) and a compression mechanism (there is inherently a compression mechanism); a condenser (126) receiving compressed working fluid from the compressor; an evaporator (136) in fluid communication with the compressor and disposed downstream of the condenser and upstream of the compressor; a first sensor (150, “energy sensors” para. 0058) detecting an electrical operating parameter of the motor; a second sensor (114) detecting a discharge temperature of working fluid discharged by the compression mechanism; a third sensor (120) detecting a suction temperature of working fluid between the evaporator and the compression mechanism; and a control module (140) in communication with the first, second and third sensors and determining whether a refrigerant floodback condition is occurring based on data received from the first and second (see figure 28) (para. 0103) but fails to explicitly teach determining whether a refrigerant floodback condition is occurring based on data received from the third sensor.
	However, Pham teaches determining whether a refrigerant floodback condition is occurring based on an electrical parameter of a motor (“In this way, control module 25 may calculate Tcond based on compressor power data and compressor speed data. Control module 25 may calculate, monitor, or detect compressor power data during the calculations performed to convert electrical power from power supply 18 to electrical power at a desired frequency. In this way, compressor power and current data may be 
	When the Pham teaching of determining whether a refrigerant floodback condition is occurring based on an electrical parameter of a motor is combined with the first, second and third sensor of Singh, the result is a control module in communication with the first, second and third sensors and determining whether a refrigerant floodback condition is occurring based on data received from the first, second and third sensors, as claimed.
	Per claim 2.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2007/0089437) in view of Pham et al. (US 2009/0090118) as applied to the claims above and further in view of  Barbier (US 6,578,373).
	Per claim 3, Singh, as modified, meets the claim limitations as disclosed in the above rejection of claim 2.  Further, Singh, as modified, fails to explicitly teach wherein the only measured data used to detect the refrigerant floodback condition is data measured by the first, second and third sensors.  
	However, Barbier teaches wherein only measured data used to detect a refrigerant floodback condition is data measured by a suction temperature sensor of working fluid between an evaporator (55) and a compression mechanism (42)
 (“A minimum suction temperature embodiment employs only microprocessor 20 plus temperature sensor 30”, col. 8, line 22-23) for protecting the compressor from liquid refrigerant floodback (col 4, lines 10-12).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have only measured data used to detect a refrigerant floodback condition be data measured by a suction temperature sensor of working fluid between an evaporator and a compression mechanism, as taught by Barbier in the invention of Singh, as modified, in order to advantageously protect the compressor from liquid refrigerant floodback (col 4, lines 10-12), thereby inhibiting damage to the compressor. 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2007/0089437) in view of Pham et al. (US 2009/0090118) as applied to the claims above and further in view of Dudley (US 2004/0194485).
Per claim 4 and 5, Singh, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Singh, as modified, fails to explicitly teach wherein a severity of the refrigerant floodback condition is determined based on a level of oil dilution in an oil sump of the compressor (claim 4), wherein the control module issues a fault warning or a fault trip in response to determining the severity of the refrigerant floodback condition (claim 5).
	However, Dudley teaches wherein a severity of a refrigerant floodback condition is determined based on a level of oil dilution in an oil sump of a compressor (para. 0034) (claim 4), and wherein a control module (30) issues a fault warning or a fault trip in response to determining the severity of the refrigerant floodback condition (“With the compressor stopped for flooding, "flooding" is displayed”, para. 0034) for protecting the compressor from hazards (para. 0007). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a severity of a refrigerant floodback condition be determined based on a level of oil dilution in an oil sump of a compressor (claim 4), wherein a control module issues a fault warning or a fault trip in response to determining the severity of the refrigerant floodback condition (claim 5), as taught by Dudley in the invention of Singh, as modified, in order to advantageously protect the compressor from hazards (para. 0007), thereby inhibiting damage to the compressor.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over as applied to the claims above and further in view of  Pham et al. (US 2014/0308138).
	Per claim 10, Singh, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Singh, as modified, fails to explicitly teach wherein .
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
In regards to the applicant’s argument on page 5, second paragraph, that “the combination of Singh and Pham still would not disclose determining whether a floodback condition is occurring based on a sensor detecting a discharge temperature”; the examiner respectfully disagrees.  The claim does not require determining whether a floodback condition is occurring based on a sensor detecting a discharge temperature.  The claim requires “a control module in communication with the first, second and third sensors and determining whether a refrigerant floodback condition is occurring based on data received from the first, second, and third sensors.  Thus the control modules receives data from a variety of sensors and based on the data received makes a determination regarding a floodback condition.  Therefore the applicant’s argument is not persuasive and the rejection remains.

In regards to the applicant’s argument on page 5, fifth paragraph, that “even if Singh disclosed determining whether floodback condition is occurring based on Parameter A and Parameter B and Pham disclosed determining whether floodback condition is occurring based on Parameter C, there is no teaching in the cited references of how to determine whether floodback condition is occurring based on all of Parameters A, B, and C”; the examiner respectfully disagrees.  The claim does not require how to determine whether floodback condition is occurring based on all of Parameters A, B, and C.  The claim requires “a control module in communication with the first, second and third sensors and determining whether a refrigerant floodback condition is occurring based on data received from the first, second, and third sensors.  Thus the control modules receives data from a variety of sensors and based on the data 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763